DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/2/2022 is acknowledged.  The traversal is on the ground(s) that the office action has not supported the allegation that a materially different process could be used, with any evidence of the feasibility of the result.  This is not found persuasive because MPEP 806.05(f) also states “allegations of different processes or products need not be documented”. Therefore, the Examiner provided the example of a different process that does not solve the porosity by minimizing a cost functional E or instead solves other functions involving pressure and/or temperature (see office action mailed 12/2/2021). That is, Examiner proposes an example that a gas diffusion layer can have a porosity modeled by a different equation, which Applicant recognizes is a possibility by citing several references in the instant specification on page 2-3.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/2022.

Claim Objections
Claim 2 is objected to because of the following informalities: a space should be added between “wherein” and “εn” in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein a ratio of length to thickness (w/h)” in line 1. Because the length refers to x-axis and w refers to the z-axis (see claim 1), the claim is unclear as to which metric is used for the calculation. For the purpose of this office action, the claim has been interpreted as reciting “wherein a ratio of width to thickness (w/h)” because otherwise claims 5 and 6 would be duplicate claims.
Claim 8 recites “wherein the porosity along the length of the GDL wherein the oxygen mass fraction decreases over the length of the GDL…” in lines 1-2. However, it is unclear the meaning behind the recitation of regarding the porosity along the length as said recitation does not appear to involve any limiting or clarifying remarks.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Al-Smail, J. (2015). Optimal Porosity Design for Gas Diffusion Layers of Hydrogen Fuel cells. Proceedings of the Conference on Summer Computer Simulation, SummerSim 2015. Pages 1-6. Available online July 26, 2015.
Regarding claim 1, Al-Smail discloses a method of optimizing a porosity of a gas diffusion layer of a fuel cell (abstract). Al-Smail models the gas diffusion layer in two dimensions (a length, x-axis l; a thickness, y-axis h); the gas diffusion layer also has a third dimension and therefore a width in the z-axis w. The gas diffusion layer is adjacent a channel in the fuel cell which has an inlet and an outlet through which oxygen flows (see Fig 1).
The gas diffusion layer is formed to have a porosity gradient (see Fig 2 with porosity increasing in the x direction). Al-Smail further teaches that the GDL meets the boundary conditions of:

    PNG
    media_image1.png
    33
    279
    media_image1.png
    Greyscale
(section 2.2 Boundary Conditions).
While Al-Smail does not explicitly disclose that c0 is also a function of ε(x), it is considered that the oxygen mass fraction is a function of the porosity because a porosity of 0% would necessarily mean that the mass fraction at that portion is also 0%.
In addition, Al-Smail teaches the optimization of the porosity function e is a minimizer of the following cost functional E

    PNG
    media_image2.png
    51
    209
    media_image2.png
    Greyscale
(3. Optimization)
This cost functional equation reads on the claimed cost functional E (equation 7) at least when b = 0.
However, in the event it is taken that Al-Smail does not disclose that c0 is also a function of ε(x), consider the following. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the oxygen mass fraction co be a function of porosity ε (i.e. ε(x)(cin+(cout-cin)/l*x) in order to account for the porosity having an effect upon the oxygen mass fraction because having a smaller porosity necessarily leads to a smaller mass fraction (i.e. 0% porosity = 0 mass fraction).
Regarding claims 2-3, Al-Smail discloses all of the claim limitations as set forth above. Al-Smail further teaches the porosity optimizing of the gas diffusion layer further includes:

    PNG
    media_image3.png
    401
    368
    media_image3.png
    Greyscale
(3.1 Statement of the optimization problem)
As well as: 

    PNG
    media_image4.png
    45
    296
    media_image4.png
    Greyscale
(3.2 Numerical Algorithm). 

Regarding claim 4, Al-Smail discloses all of the claim limitations as set forth above. Al-Smail further provides an embodiment where the range of porosity is from 0.4 to 0.8 (4. Numerical Results) and the parameter δn is selected that keeps porosity within the range (3.2 Numerical Algorithm).
Regarding claim 8,  Al-Smail discloses all of the claim limitations as set forth above. Al-Smail additionally discloses an embodiment where the oxygen mass fraction decreases over the length of the GDL by about 10% to about 90% (see Fig 3, n=0,…10). With regards to the based on the mass fraction out divided by the mass fraction of oxygen in, Figure 3 illustrates that x=0 relates to cin and x=0.2 relates to cout, and therefore Figure 3 is based on the mass fraction oxygen out cout and mass fraction of oxygen in cin. Further, Al-Smail teaches cin=0.24 and cout=0.1 (Table 2), and therefore is a decrease of about 58% (1-(0.1)/(0.24)=58.3%)
Regarding claim 9, Al-Smail discloses all of the claim limitations as set forth above. Al-Smail teaches the GDL provides an electrical output because the GDL is used in a fuel cell that generates electricity. Al-Smail further teaches that the oxygen mass fraction decreases over the length of the GDL (Fig 3), and teaches a decrease of cout divided by cin of about 58% (cin=0.24 and cout=0.1 (Table 2), and therefore is a decrease of about 58% (1-(0.1)/(0.24)=58.3%)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in an above section.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Smail, J. (2015). Optimal Porosity Design for Gas Diffusion Layers of Hydrogen Fuel cells. Proceedings of the Conference on Summer Computer Simulation, SummerSim 2015. Pages 1-6. Available online July 26, 2015, as applied to claim 1 above, and further in view of Cohen et al. (US 2006/0228622).
Regarding claims 5-7, Al-Smail discloses all of the claim limitations as set forth above. While Al-Smail discloses changing the porosity over a length (), Al-Smail does not explicitly disclose wherein (claim 5) a ratio of length to thickness (w/h) of the GDL ranges from about 10:1 to about 100:1, (claim 6) a ratio of length to thickness (l/h) of the GDL ranges from about 10:1 to about 100:1, or (claim 7) a ratio of length to thickness (l/h) of the GDL ranges from about 50:1 to about 70:1.
Cohen discloses a microfluidic membraneless flow cell with electrolyte solutions (abstract). For the fluid to flow in a laminar flow regime, the thickness of the electrode is on the order of 100 microns flowing in a 5 mm wide channel ([0070]). Therefore, the ratio of length to thickness is 50:1 (5,000 microns : 100 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ratio of length to thickness (50:1) as taught by Cohen as the length (or width) to thickness ratio of the gas diffusion layer of Al-Smail for the purpose of having a laminar flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                   

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725